       Case 1:19-cv-06912-RA-KHP Document 15 Filed 11/14/19 Page 1 of 4



                             ITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


RICARDO VELASQUEZ,                                         CASE NO: 1:19-cv-06912-RA

       Plaintiff,                                        JOINT LETTER SUBMITTED
                                                           PURSUANT TO INITIAL
vs.                                                    PRETRIAL CONFERENCE ORDER

LEMAGE INC., a New York corporation,
d/b/a QUARTINO BOTTEGA ORGANICA,

      Defendants.
____________________________________/

Dear Judge Abrams,

       This letter is jointly submitted by the parties pursuant to your Order for an Initial Pre-trial
Conference [D.E. 5], dated July 29, 2019. The Initial Pretrial Conference is scheduled for
Thursday, November 21, 2019 at 2:45 p.m.

Plaintiff’s Statement

        (1)   Plaintiff filed this action for declaratory and injunctive relief pursuant to Article
III of the Americans with Disabilities Act ("ADA"), alleging violation of the ADA and parallel
New York State and City laws on the Defendant’s property.

        (2)    Plaintiff invokes the jurisdiction of the Court pursuant to 28 U.S.C. §1331.
Plaintiff also invokes supplemental jurisdiction over Plaintiff's claims under the New York
Executive Law and the New York City Administrative Code pursuant to 28 U.S.C. § 1367. The
place of incorporation and the principal place of business for the defendant is New York.

       (3)     There are no contemplated motions at this time.

       (4)    No discovery has occurred as of this date. At this time, discovery is unnecessary
to engage in meaningful settlement negotiations.

       (5)     The parties have not initiated settlement discussions at this time.

       (6)     The length of the trial is estimated to be between 2-3 days.

         (7)     Plaintiff is not aware of any other additional information at this time which may
assist the parties in resolving this action.




                                                                         1
           Case 1:19-cv-06912-RA-KHP Document 15 Filed 11/14/19 Page 2 of 4



Defendant’s Statement

      1. A brief description of the case, including the factual and legal bases for the claim(s)
         and defense(s).

           Based on the Complaint, Plaintiff, who uses a wheelchair, alleges that on an unspecified
           date he was denied full and equal access to and enjoyment of the restaurant located at 11
           Bleecker Street, New York, New York 10012 (the “Premises”), claiming violation of the
           Americans with Disabilities Act (ADA) and its State and NYC counterparts. The
           defendant that operates the Premises assert that: the building is located in a Historic
           District, governed by the City of New York's Landmarks Law, which cannot be modified
           structurally to comply with the ADA. Moreover, additional physical and architectural
           limitations entail structural “barrier” removal that is not “readily achievable”1 and an
           “undue burden”2 within the meaning of the ADA, if not an impossibility.

      2. The basis for subject matter jurisdiction.

           Plaintiff asserts federal question jurisdiction under 28 U.S.C. §§ 1331 & 1343 and
           supplemental jurisdiction. Lemage Inc. is a New York corporation, with a principle place
           of business at 11 Bleecker Street, New York, New York 10012.

      3. Any contemplated motions.

           There are no current existing motions or outstanding requests to file motions, however
           Defendants contemplate motions for summary judgment at an appropriate stage of the
           case.


1
    The term “readily achievable” means easily accomplishable and able to be carried out without much difficulty or
    expense. In determining whether an action is readily achievable, factors to be considered include: (A) the nature
    and cost of the action needed under this chapter; (B) the overall financial resources of the facility or facilities
    involved in the action; the number of persons employed at such facility; the effect on expenses and resources, or
    the impact otherwise of such action upon the operation of the facility; (C) the overall financial resources of the
    covered entity; the overall size of the business of a covered entity with respect to the number of its employees; the
    number, type, and location of its facilities; and (D) the type of operation or operations of the covered entity,
    including the composition, structure, and functions of the workforce of such entity; the geographic separateness,
    administrative or fiscal relationship of the facility or facilities in question to the covered entity. 42 U.S.C. §
    12181(9).
2
    Undue burden means significant difficulty or expense. In determining whether an action would result in an undue
    burden, factors to be considered include: (1) The nature and cost of the action needed under this part; (2) The
    overall financial resources of the site or sites involved in the action; the number of persons employed at the site;
    the effect on expenses and resources; legitimate safety requirements that are necessary for safe operation,
    including crime prevention measures; or the impact otherwise of the action upon the operation of the site; (3) The
    geographic separateness, and the administrative or fiscal relationship of the site or sites in question to any parent
    corporation or entity; (4) If applicable, the overall financial resources of any parent corporation or entity; the
    overall size of the parent corporation or entity with respect to the number of its employees; the number, type, and
    location of its facilities; and (5) If applicable, the type of operation or operations of any parent corporation or
    entity, including the composition, structure, and functions of the workforce of the parent corporation or entity.
    ADA Title III Regulation 28 CFR Part 36 section 36.104.


                                                                                       2
            Case 1:19-cv-06912-RA-KHP Document 15 Filed 11/14/19 Page 3 of 4



       4. Description of Discovery

            No formal discovery has been exchanged. Informal discovery into: (a) the accessibility
            features that currently exist at the Premises, and (b) the Premises’ designation as a
            landmarked building in a Historical District will be necessary for the parties to engage in
            meaningful settlement negotiations.

       5.   The Prospect of Settlement

            No settlement discussions have commenced exchanged. Settlements in cases of this type
            usually involve some type of practical measures such as portable ramps and/or other
            “readily-achievable” measures.3 However, not only is “barrier” removal structurally
            impossible at the Premises, but a permanent ramp is not a practical solution because this
            would be extremely dangerous. A handicap buzzer, temporary ramp, as well as personal
            assistance by staff of the restaurant already remains the only reasonable accommodation
            available for disabled individuals who wish to patronize the Premises.

       6. Estimated Length of Trial

            Defendant estimates 2-3 days

       7. Other Information


Respectfully submitted,

By: S/ B. Bradley Weitz                                       By: S/ Eunon Jason Mizrahi          .
   B. Bradley Weitz, Esq.                                        Eunon Jason Mizrahi, Esq.
   The Weitz Law Firm, P.A.                                      Levin-Epstein & Associates, P.C.
   Bank of America Building                                      1 Penn Plaza, Suite 2527
   18305 Biscayne Blvd., Suite 214                               New York, NY 10019
   Aventura, FL 33160                                            Telephone: (212) 792-0048
   Telephone: (305) 949-7777                                     Facsimile: (212) 563-7108
   Facsimile: (305) 704-3877                                     Email: jason@levinepstein.com
   Email: bbw@weitzfirm.com                                      Attorneys for Lemage Inc.
   Attorney for Plaintiff




3
    Subsection (a) of section 36.304 of the ADA Regulations provides that “[a] public accommodation shall remove
     architectural barriers in existing facilities, including communication barriers that are structural in nature, where
     such removal is readily achievable, i.e., easily accomplishable and able to be carried out without much difficulty
     or expense” and subsection (b) provides “[e]xamples of steps to remove barriers” such as “[i]nstalling ramps” and
     “[w]idening doors,” but ADA ramp specifications require a 1:12 ramp slope ratio, which is impossible to achieve
     here, nor is anything else provided among the examples, nor analogously


                                                                                        3
Case 1:19-cv-06912-RA-KHP Document 15 Filed 11/14/19 Page 4 of 4




                                By: S/ Joshua Levin-Epstein         .
                                   Joshua Levin-Epstein, Esq.
                                   Levin-Epstein & Associates, P.C.
                                   1 Penn Plaza, Suite 2527
                                   New York, NY 10019
                                   Telephone: (516) 343-0542
                                   Email: joshua@levinepstein.com
                                   Attorneys for Lemage Inc.




                                                    4
